                                 Case 2:14-cv-00786-GMN-BNW Document 216 Filed 09/09/20 Page 1 of 2



                       1       RICK D. ROSKELLEY, ESQ., Bar # 3192
                               MONTGOMERY Y. PAEK, ESQ., Bar # 10176
                       2       NEIL C. BAKER, ESQ., Bar # 14476
                               LITTLER MENDELSON, P.C.
                       3       3960 Howard Hughes Parkway, Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:    702.862.8800
                               Fax No.:      702.862.8811
                       5       Email:        rroskelley@littler.com
                               Email:        mpaek@littler.com
                       6       Email:        nbaker@littler.com
                       7       Attorneys for Defendant
                               BRIAD RESTAURANT GROUP, LLC
                       8

                       9                                            UNITED STATES DISTRICT COURT

                    10                                                  DISTRICT OF NEVADA

                    11

                    12         JEFFREY ANDERSEN, an individual, on
                               behalf of himself and all similarly situated
                    13         individuals,                                     Case No. 2:14-cv-00786-GMN-BNW

                    14                                 Plaintiff,               STIPULATION AND ORDER TO EXTEND
                                                                                BRIEFING ON PLAINTIFF’S MOTION
                    15         vs.                                              FOR SUMMARY JUDGMENT

                    16         BRIAD RESTAURANT GROUP, LLC., a                  (First Request)
                               New Jersey limited liability company; and
                    17         DOES 1 through 100, inclusive,

                    18                                 Defendant.

                    19

                    20                  Defendant BRIAD RESTAURANT GROUP, LLC (“Defendant”), and Plaintiff JEFFREY

                    21         ANDERSEN (“Plaintiff”) (referred to collectively as the “Parties”), by and through their respective

                    22         counsel of record, hereby stipulate to and request an order extending briefing on Plaintiff’s Motion

                    23         for Summary Judgment (the “Motion”), which Plaintiff filed on September 4, 2020 (ECF No. 214).

                    24         This is the Parties’ first request to extend briefing on Plaintiff’s Motion. In the absence of an

                    25         extension, the Parties agree that their heavy caseloads would prevent them from preparing a full and

                    26         thorough opposition and reply to assist the Court in its decision on the Motion. Good cause

                    27         therefore supports the Parties’ request.

                    28
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
                               4844-3120-9162.1 058582.1012
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                 Case 2:14-cv-00786-GMN-BNW Document 216 Filed 09/09/20 Page 2 of 2



                       1                Accordingly, the Parties request the following:
                       2               That the Court extend Defendant’s deadline for filing an opposition to the Motion by 14
                       3                days, thus extending the deadline from September 25, 2020, to October 9, 2020;
                       4               That the Court extend Plaintiff’s deadline for filing a reply in support of the Motion by 7
                       5                days, thus extending the deadline from 14 days after service of Defendant’s opposition to the
                       6                Motion to 21 days after service of that opposition.
                       7       The Parties observe that, under the Court’s Order of June 23, 2020 (ECF No. 213), the deadline for
                       8       filing the Pre-Trial Order is “suspended until 30 days after entry of a decision” on the Motion.
                       9       Dated: September 9, 2020                     Dated: September 9, 2020
                    10

                    11
                               /s/ Daniel Bravo                                /s/ Neil C. Baker
                    12         DON SPRINGMEYER, ESQ.                           RICK D. ROSKELLEY, ESQ.
                               BRADLEY SCHRAGER, ESQ.                          MONTGOMERY Y. PAEK, ESQ.
                    13         DANIEL BRAVO, ESQ.                              NEIL C. BAKER, ESQ.
                               WOLF, RIFKIN, SHAPIRO,                          LITTLER MENDELSON, P.C.
                    14         SCHULMAN & RABKIN, LLC
                                                                               Attorneys for Defendant
                    15         Attorneys for Plaintiff and the Certified
                               Class
                    16

                    17
                                                                             ORDER
                    18
                                                                             ITS IS SO ORDERED:
                    19

                    20
                                                                                         8 day of September, 2020.
                                                                             Dated this ____
                    21

                    22

                    23

                    24
                                                                             ___________________________
                    25
                                                                             Gloria M. Navarro, District Judge
                    26                                                       UNITED STATES DISTRICT COURT

                    27

                    28
LITTLER MENDELSON, P.C.
                                                                                 2.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
                               4844-3120-9162.1 058582.1012
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
